
	
		I
		111th CONGRESS
		1st Session
		H. R. 1552
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2009
			Mr. Kratovil (for
			 himself and Mr. Lee of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the amount allowed as a deduction for start-up expenditures.
	
	
		1.Increase in amount allowed as
			 deduction for start-up expenditures
			(a)In
			 generalSubsection (b) of
			 section 195 of the Internal Revenue Code of 1986 is amended by adding at the
			 end the following:
				
					(3)Special rule for
				taxable years beginning in 2009, 2010, or 2011In the case of a taxable year beginning in
				2009, 2010, or 2011, paragraph (1)(A)(ii) shall be applied—
						(A)by substituting
				$20,000 for $5,000, and
						(B)by substituting
				$75,000 for
				$50,000.
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 paid or incurred in taxable years beginning after the date of the enactment of
			 this Act.
			
